IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GOVERNMENT EMPLOYEES                 NOT FINAL UNTIL TIME EXPIRES TO
INSURANCE COMPANY,                   FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-2896
v.

ALYSIA M. MACEDO AND
ZACKERY R. LOMBARDO,

      Appellees.


_____________________________/

Opinion filed May 6, 2016.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

B. Richard Young and Courtney F. Smith of Young, Bill, Roumbos & Boles, P.A.,
Pensacola, for Appellant.

Elizabeth Monro of Florida Vanguard Attorneys LLC, Tampa, for Appellee Zackery
R. Lombardo; David A. Simpson, Jonathan D. Simpson of The Simpson Law Firm,
Fort Walton Beach, for Appellee Alysia M. Macedo.




PER CURIAM.

      The Government Employees Insurance Company (GEICO) challenges the

final judgment in an automobile insurance case holding it liable to pay Alysia M.
Macedo’s attorneys fees and costs after GEICO had rejected, on behalf of its insured

Zackery R. Lombardo, a $50,000 settlement proposal made by Ms. Macedo pursuant

to section 768.79, Florida Statutes. A jury returned a verdict in Ms. Macedo’s favor,

awarding more than four times the amount of the proposal. Ms. Macedo then joined

GEICO to the judgment, see § 627.4136(4), Fla. Stat., and sought taxable fees and

costs pursuant to section 768.79, which the trial court awarded against GEICO

jointly and severally with its insured.

      We now affirm the trial court’s judgment based on our prior decision in New

Hampshire Indemnity Company v. Gray, 177 So. 3d 56 (Fla. 1st DCA 2015).

In Gray, this Court found that the insurer’s policy provision stating that it would

cover “other reasonable expenses incurred at our request” included costs associated

with choosing to litigate a case instead of settling it. Id. at 63-64. See also GEICO

Gen. Ins. Co. v. Hollingsworth, 157 So. 3d 365 (Fla. 5th DCA 2015) (finding that

the trial court permissibly taxed attorneys’ fees against GEICO based on its policy

provision requiring it to pay legal costs); Fla. Ins. Guar. Ass’n v. Johnson, 654 So.
2d 239 (Fla. 4th DCA 1995) (construing similar policy language to require the

insurer to cover its insured’s litigation costs). As in Gray, GEICO’s policy with Mr.

Lombardo gave it the sole right to litigate and settle claims, and contractually

obligated it to pay for “all investigative and legal costs incurred by us” and “all

reasonable costs incurred by an insured at our request.” The policy didn’t provide a

                                          2
definition of legal or other costs, nor exclude, for example, costs and fees awarded

to a plaintiff driver pursuant to the offer of judgment statute. We recognized in Gray

that:

        [U]nder insurance policies such as the one here, insurers enjoy the sole
        right to settle or litigate claims against their insureds; therefore,
        choosing to litigate is no different than a request . . . to do so. Any such
        expression, or request, necessarily encompasses incurring litigation
        costs, which may mean not only the insurer’s litigation costs, but also
        those incurred by the opposing party should that party prevail. It is the
        insurer’s choice to litigate—a decision only it can make—that results
        in these costs being incurred; thus, “those expenses [are] incurred at the
        insurer’s request.”

Gray, 177 So. 3d at 63 (quoting Johnson, 654 So. 2d at 240).

        On this basis, we affirm the trial court’s final judgment adjudicating GEICO

jointly and severally liable with its insured for Ms. Macedo’s taxable fees and costs.

As in Gray, we also certify conflict with Steele v. Kinsey, 801 So. 2d 297 (Fla. 2d

DCA 2001).

        AFFIRMED; CONFLICT CERTIFIED.

WETHERELL, ROWE, and OSTERHAUS, JJ., concur.




                                             3